1 Reported in 237 N.W. 420.
Certiorari to the industrial commission to review an order denying workman's compensation.
The injury, if it occurred as relator claims, was serious. It resulted in the loss of vision of the right eye, that of the left having gone some time before, so that relator is now totally blind. *Page 542 
We have examined the record with care, but without finding ground upon which to disturb the order under review. It is a question whether the evidence compels a finding that there was any injury. There is the other question of causation. The burden of proof was on relator. Much medical testimony, with no inherent unsoundness, is to the effect that if he suffered the accident which he said he did it is barely possible but quite improbable that it caused the loss of vision. With the evidence in such shape on a crucial issue, the finding against relator by the triers of the facts cannot be disturbed. For citation of authorities, see Jones v. Excelsior Laundry Co. 183 Minn. 531,237 N.W. 419.
Order affirmed.